UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6759



RICHARD GRIFFIN,

                                            Plaintiff - Appellant,

          versus


RUFUS FLEMING, former Warden of Nottoway
Correctional Center, in his individual and
official capacity; KEITH DAVIS, Assistant of
Programs, in his individual and official
capacity; RANDY MAYTON, Volunteer Services
Director, in his individual and official
capacity; CAPTAIN WHITLOW, Watch Commander, in
his individual and official capacity; KIMBER-
LEY H. RUNION, Former Operations Officer, in
her individual and official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-74-2)


Submitted:   September 11, 1997       Decided:   September 23, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard Griffin, Appellant Pro Se. Lance Bradford Leggitt, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint.* We have reviewed the record
and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Griffin v. Fleming, No. CA-96-74-2 (E.D. Va. Apr. 29, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       The order also granted Appellees' motion for a protective
order, overruled Appellant's objections thereto, and denied Ap-
pellant's motions for appointment of counsel and to amend the
complaint.

                                2